Brace, J.
On the fourth day of June, 1889, James C. Nettleton and Virginia P., his wife, borrowed of the defendant the sum of $20,000, for which they executed their promissory notes of that date as follows, viz.: One principal note for $20,000, payable to the said insurance company five years after date, and ten semiannual interest notes payable to said company, successively in six, twelve, eighteen, twenty-four, thirty, thirty-six, forty-two, forty-eight, fifty-four and sixty months after date, all of said notes payable with interest thereon at the rate of six per cent per annum after maturity, at the office of said insurance company in the city of New York; and on the same day duly executed their deed of trust, conveying to James H. Austin lot 18, in block 20, in Asburne’s addition to the city of Kansas, fronting twenty-five feet on Baltimore avenue and running back one hundred and forty-two feet, to secure the payment of said promissory notes and interest, with power of sale in case of default in the payment of said notes or either of them according to *22their tenor and effect when the same became due and payable, or in case of default in the payment of all taxes, assessments or public rates levied upon said premises, and in case of default the whole amount of the indebtedness was to become due and payable at once, without notice. This deed of trust, in addition to the usual covenants in such instruments, contained the following: “The said James B. Austin may sell and convey said property under the power aforesaid, though he has been, may now be, or may hereafter be, attorney or agent of said third party (the insurance company) in respect of the loan made by said third party on this deed of trust and said notes, or in respect of any matter or business whatever.” This deed of trust was duly recorded on the seventh day of June, 1889. Afterward by deed dated the thirty-first day of June, 1890, the saidNettleton's warranty deed, subject to the above described incumbrance, conveyed said real estate to William B. Clarke. Afterward by warranty deed dated the fourth of February, 1891, the said Clarke and wife, subject to said incumbrance, conveyed the premises to the plaintiff, John H. Lipscomb.
Default having been made in the payment of the interest note for $600 due on the fourth of June, 1893, and in the payment of the state and county taxes due and delinquent on the first of January, 1893, and the city taxes due and delinquent on the first of September, 1893, the trustee in pursuance of the power contained in said deed of trust, advertised and on the twentieth day of October, 1893, sold at public vendue, and conveyed the premises by deed dated the twenty-first of October, 1893, to the defendant insurance company for the sum of $21,000. Thereupon, on said last mentioned day, the plaintiffs instituted this suit setting-up in the petition, in substance, that the said Lipscomb *23held the title to the premises acquired as aforesaid iu trust for his codefendant and sister Mrs. Frances M. Hickman, and praying that the sale made and the deed last aforesaid executed by the said James H. Austin as trustee in pursuance thereof, to the defendant, be set aside and for naught held for the reason, that the said James H. Austin and one Archibald A. Austin are attorneys at laws and partners doing business under the firm name of Austin & Austin; that as such they represented the defendant as attorneys in transacting the legal business connected with said loan at the time the same was made, and are now so acting; that on said twentieth day of October, 1893, and before said sale, the plaintiff Lipscomb gave the defendant through its said attorneys Austin & Austin and to the said James H. Austin, written notice that he objected to the said James H. Austin acting as trustee therein. Nevertheless the said James H. Austin acting as said trustee sold the premises upon the sole bid of his partner, the said Archibald Austin, acting for the defendant insurance company, for the sum of $21,000, which was $20,000 less than the property was reasonably worth. The petition does not contain any offer to pay the amount of the indebtedness secured by the deed of trust nor ask to be permitted to redeem.
The sale took place at the period of the great monetary stringency in 1893. The evidence tended to prove, that while this property was prior thereto worth about $35,000, that at the time of the sale its market value was not more than it sold for. The property was advertised, sold, and the deed made in strict compliance with terms of the deed of trust, and there is no evidence of hai’shness, oppression, or unfair dealing in the whole transaction. There were no other bidders at the sale, and no other bids made than that made by the defendant through its attorney, the said Archibald *24Austin. The insurance company seems to have been always willing to reconvey to Mr. Lipscomb on payment of the amount of its claim upon the property and in fact on the trial offered to do so, which offer was declined. On this state of case the circuit court dismissed the plaintiff’s bill, and we do not see how it could have done otherwise. The sale having been made and the deed executed, without the least semblance of fraud or unfair dealing, in strict compliance with the terms of the deed of trust by the trustee agreed upon between the parties to the deed of trust, subject to which the plaintiff took his deed with due notice of the relation that the trustee sustained to the beneficiary, the legal title to the premises passed to the grantee, and unless misfortune alone can be made a substantial and independent source of equity jurisdiction, to be exercised in behalf of one who does not even offer to do equity (either because-he is unable or unwilling to do it) the plaintiffs have not a foot to stand upon in a court of equity. However strongly our sympathies may be enlisted for the unfortunate victim of hard times, they can not furnish a basis for equity jurisdiction, and such courts can not and ought not to be made the instruments of speculation in the future values of property even for the benefit of the unfortunate. To gain even the ear of a court of equity the plaintiff ought to have manifested a willingness to do equity, by offering to redeem, but this they are not willing to do; they simply want the court to try the hazard of the market again. The sale certainly is not void, and if voidable for any reason the plaintiffs have not placed themselves in a. position to ask to have it avoided. So we need not pursue the investigation further. The judgment is affirmed. All concur.